KRUEGER, Judge.
The conviction is for the theft of cattle. The punishment as- . sessed is confinement in the State penitentiary for two and one-half years.
No notice of appeals appears in the record. Such notice, given in open court and entered of record, is essential to the jurisdiction of this court. See Article 827, C. C. P., and cases cited in Vernon’s Tex. C. C. P., Vol. 3, p. 197; also Branch’s Ann. Tex. P. C., Sec. 588 and cases there cited.
The appeal is dismissed.
The foregoing opinion of the commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.